Title: [From Thomas Jefferson to Benjamin Harrison, 26? May 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


  [Richmond, 26? May 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 24 (26 May): “The Speaker laid before the House a letter from the Governor, enclosing one from a council of officers, held at Botetourt courthouse, and their determination on the subject of an offensive and defensive war with the Indians; which were read, and ordered to be referred to the committee of the whole House on the state of the Commonwealth.” Neither the letter of transmittal nor its enclosure has been located.]
